LATTIMORE, J.
Conviction for burglary; punishment, two years in the penitentiary.
Examination of the record discloses that when appellant was arrested and charged with the burglary of the house of Lillian Jones he made a statement to the officers, and then went with the officers and showed them where the alleged burglarized property was secreted. There is a bill of exceptions taken to the admission in evidence *209of the confession setting up that the property taken from the burglarized house had been found by the officers before the confession was made. This bilí is approved, with a qualification from which we are informed that by the testimony both of the officer and Lillian Jones it was established that they had found only a part of the stolen property prior to the time the confession was made, and that by means of the information contained in the confession the remainder of the stolen property was discovered. Clearly, under our stát-ute on confessions, article 727, C. C. P., the confession in this case was admissible by reason of the fact that in connection therewith appellant 'made statements of facts which were found to be true, such as the finding of stolen property. The bill presents no error.
There is another bill complaining of the refusal of the court to charge the law of circumstantial evidence, but the rule is too well settled to need citation of authorities that a confession of the accused is direct testimony, and, when proven, takes the case out of the rule requiring a charge on circumstantial evidence.
No error appearing, the judgment is affirmed.